                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DAVID REENDERS BLUEBERRIES, LLC,                 )
                     Plaintiff,                  )
                                                 )      No. 1:18-cv-747
-v-                                              )
                                                 )      Honorable Paul L. Maloney
THE FRUIT CLUB, INC.,                            )
MATTHEW KLEINSASSER, and                         )
IRINA KLEINSASSER,                               )
                      Defendants.                )
                                                 )

                                         JUDGMENT

       The Court has resolved all pending claims in this lawsuit. The Court entered default

judgment against all three defendants.

       Consistent with the Order granting the motion for default judgment, Plaintiff is

entitled to $67,500.00 in damages for its claim under the Perishable Agricultural

Commodities Act, $6,793.65 in interest through January 8, 2019, and $30.716.33 in attorney

fees and costs.

       Defendant The Fruit Club is primarily liable for the judgment. Should the assets of

The Fruit Club be insufficient to pay the judgment, Defendants Matthew and Irina

Kleinsasser, as individuals with an obligation to control PACA trust assets, are secondarily

liable for the judgment.

       IT IS SO ORDERED.

Date: January 18, 2019                               /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
